                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

AUTOMATIC EQUIPMENT
MANUFACTURING COMPANY, a Nebraska
company;                                                                8:19-CV-162

                        Plaintiff/Counter-
                        Defendant,                                         ORDER

and

CREED-MONARCH, INC., A Connecticut
Corporation;

                        Intervenor/Counter-
                        Defendant
        vs.

DANKO MANUFACTURING, LLC, a
Colorado limited liability company;

                        Defendant/Counter-
                        Plaintiff.


       This matter comes before the Court on Defendant/Counter-Plaintiff’s Motion to Strike,

Filing 36. For the reasons stated herein, the motion will be granted in part and denied in part.

       On August 21, 2019, the Court issued an Order setting forth, inter alia, the procedure for

discovery, conferences, and briefing in advance of the Markman hearing in this case. Filing 19. In

particular, the Order required the parties to “file their joint claim construction chart and joint

prehearing statement” prior to completing claim construction discovery and then filing claim

construction briefs. Filing 19 at 5-6. The joint claim construction chart and prehearing statement

were required to include the parties’ proposed constructions of each disputed claim term, “together

with citations to all authorities and references that support that construction,” “an identification of




                                                  1
any extrinsic evidence . . . upon which the Party intends to rely,” and “[w]hether any Party proposes

to call any witnesses.” Filing 19 at 5.

       In compliance with the Order, the parties filed their joint claim construction charts and

prehearing statement on November 15, 2019, and identified twenty disputed claim terms. Filing

31; Filing 31-1; Filing 31-2. Also in accordance with the scheduling Order, the parties filed

simultaneous opening claim construction briefs on January 24, 2020. Defendant’s brief addressed

each of the twenty disputed claim terms in separately numbered subsections. Filing 33 at 19-40.

Plaintiff and Intervenor’s Brief did not separately address each claimed term, and also discussed a

term not included in the parties’ joint claim construction charts and prehearing statements, namely

“determining whether a negative pressure is applied from a brake pedal of a towed vehicle upon

an actuator arm connected to the brake pedal and extending from a main housing in an interior of

the towed vehicle to the brake pedal.” Filing 35 at 15. Plaintiff and Intervenor also stated that they

no longer disputed and were willing to adopt Defendant’s proposed construction for nine of the

twenty claim terms (“positive pressure,” “negative pressure signal,” “negative pressure,” fault

alert,” “means for engaging an interior surface of a towed vehicle,” “fault signal,” “fault,” “alert,”

and “declaring a fault”). Filing 35 at 12. Plaintiff and Intervenor concluded their claim construction

brief by stating, “The basis and argument for the other contested terms will be presented during

the Markman Hearing.” Filing 35 at 18.

       Defendant filed a Motion to Strike portions of Plaintiff and Intervenor’s claim construction

brief. Filing 36. Defendant argues Plaintiff and Intervenor request to add a new claim term in an

untimely fashion, fail to advance any argument on six of the disputed claim terms, and seek to

adduce new arguments without notice at the Markman hearing. Filing 36 at 3-4. In response,

Plaintiff and Intervenor ask the Court to employ its “wide latitude on procedures to follow during



                                                  2
claim construction” by allowing its late-filed claim term and excusing its failure to brief other

terms. Filing 41 at 6-7.

       The Court’s scheduling Order required the parties’ joint claim construction chart and

prehearing statement to include a list of and proposed construction for each disputed claim term.

Filing 19 at 5. Plaintiff’s attempt to add a new disputed claim term not listed in the joint claim

construction chart and prehearing statement is therefore untimely and Plaintiff’s proposed new

claim term (“determining whether a negative pressure is applied from a brake pedal of a towed

vehicle upon an actuator arm connected to the brake pedal and extending from a main housing in

an interior of the towed vehicle to the brake pedal”) will be stricken.

       Although a brief addressing all of the disputed claim terms provides the most guidance to

the Court, the Court’s Order did not expressly require the parties to separately address each claim

term in their respective claim construction briefs. See generally Filing 19. Additionally, the claim

construction chart already includes Plaintiff and Intervenor’s proposed construction for each of the

twenty disputed claim terms, despite Plaintiff and Intervenor’s failure to separately brief each one.

See Filing 31-1. Thus, allowing the un-briefed claims to proceed does not constitute “Markman by

ambush” as Defendant claims; Defendant has notice of Plaintiff and Intervenor’s proposed

constructions for each term. Filing 36 at 3.

       However, the Order did require the parties to disclose whatever authorities, references,

extrinsic evidence, and witnesses they intend to rely on for each disputed claim at the Markman

hearing. Filing 19 at 5. Thus, while the Motion to Strike is denied as to Plaintiff and Intervenor’s

six un-briefed claims, Plaintiff and Intervenor have waived their ability to adduce any authorities,

references, extrinsic evidence, or witnesses not already disclosed.




                                                 3
                                       Procedural Matters

       Given the current outbreak of COVID-19 in the United States, the Court will provide the

option to participating parties of attending the Markman hearing on March 23, 2020, either in

person or via videoconference. The parties are ordered to file all exhibits to be received as evidence

at the March 23, 2020, hearing, which shall be marked in accordance with court rules, by Thursday,

March 19, 2020. The parties must electronically provide the Court via chambers email

(buescher@ned.uscourts.gov) (but need not file) all demonstrative exhibits, which were to be

exchanged by February 17, 2020, in accordance with Filing 19, by March 19, 2020.

       All    parties    are   instructed    to   contact    courtroom     deputy     Laura    Coyle

(Laura_Coyle@ned.uscourts.gov or (402) 661-7354) by Wednesday, March 18, 2020, to inform

the Court whether the party may ultimately decide to appear via videoconference. The party

wishing to use videoconference shall arrange with Ms. Coyle a time prior to the hearing to test

equipment to make sure connectivity will work. Local counsel may appear in person with national

counsel for a party on videoconference if they so choose. The March 23, 2020, hearing is moved

to Courtroom 5 to accommodate those who wish to attend via videoconference. Parties may attend

in person if they so desire.

       The parties were ordered to provide in their joint filing on November 15, 2019, the identity

of each witness, including expert witnesses, that any party wishes to call at the Markman hearing.

Filing 19 at 5. The parties communicated to the Court “that expert testimony is unnecessary for

the purposes of claim construction.” Filing 31 at 2. Thus, there will be no experts at the Markman

hearing. The parties further identified no other witnesses to present evidence at the Markman

hearing. Thus, no witnesses will be allowed without good cause shown as to why witnesses were

not identified in accordance with the Court’s previous order.



                                                  4
Accordingly,

IT IS ORDERED:

   1. The Court will adopt Defendant’s proposed construction for the nine previously

       disputed claim terms which Plaintiff and Intervenor no longer contest and said

       terms will not be further addressed at the Markman hearing;

   2. Defendant’s Motion to Strike, Filing 36, is granted as to the additional claim term

       which Plaintiff and Intervenor attempted to untimely add;

   3. Defendant’s Motion to Strike, Filing 36, is denied as to the remaining disputed

       claim terms, but Plaintiff and Intervenor are cautioned that, in accordance with the

       Court’s Order at Filing 19, they will not be permitted to adduce any authorities,

       references, extrinsic evidence, or witnesses at the Markman hearing which have not

       already been disclosed;

   4. The parties must file the exhibits they intend to offer and must email any

       demonstrative exhibits to the Court by March 19, 2020;

   5. The parties are to communicate and coordinate with the courtroom deputy

       regarding appearing via videoconference for the Markman hearing.


Dated this 12th day of March, 2020.

                                             BY THE COURT:


                                             _______________________
                                             Brian C. Buescher
                                             United States District Judge




                                        5
